EXHIBIT 11 Schedule of Computation of Net Earnings Per Share Three Months Ended September30, 2008 2007 Basic Earnings Per Share Net earnings $ 218,000 $ 463,000 Weighted-average Common Shares: Basic Shares Outstanding 7,643,000 8,151,000 Basic Earnings Per Share $ 0.03 $ 0.06 Diluted Earnings Per Share Net earnings $ 218,000 $ 463,000 Weighted-average Common Shares: Outstanding 7,643,000 8,151,000 Stock Options 56,000 72,000 Restricted Stock 301,000 235,000 Diluted Shares Outstanding 8,000,000 8,458,000 Diluted Earnings Per Share $ 0.03 $ 0.05
